Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/16/2021 has been entered.

Response to Arguments
Applicant similarly amends the two independent claims to recite that the inner flowpath surface is not axisymmetric and that the roots of each splitter vane is radially inward of the roots of the stator airfoils.  Applicant submits neither Pon, Derclaye nor Sheets individually or in combination teach these limitations.  Applicant’s arguments, have been fully considered and are persuasive in part.  Pon teaches the first newly added limitation but second.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pon, Guendogdu and Derclay and supported by Sheets.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pon US 3039736 in view of Guendogdu US 9745850 and Derclaye US 20140328675 and supported by Sheets US 5152661.
Regarding claim 1, Pon teaches a compressor apparatus comprising (Figs. 4-6): 
an arcuate inner wall (34) defining an inner flowpath surface; 
an arcuate outer wall (35) defining an outer flowpath surface; 
an array of axial-flow stator airfoils (33) extending between the inner and outer flowpath surfaces, wherein the stator airfoils each have a root, a tip, a leading edge, and a trailing edge (Figs. 4-6), wherein the stator airfoils have a chord dimension and are spaced apart by a circumferential spacing, the ratio of the chord dimension to the circumferential spacing defining a stator airfoil solidity parameter (Figs. 4-6); and 
an array of airfoil-shaped splitter vanes (37) extending from at least one of the inner and outer flowpath surfaces, the splitter vanes alternating with the stator airfoils (Fig. 4 and 6), wherein the splitter vanes each have a root, a tip, a leading edge, and a trailing edge (Fig. 4-6); 
wherein each of the splitter vanes (37) is located approximately midway between two adjacent stator airfoils (Figs. 4 and 6), the inner flowpath 
wherein … a span dimension of the splitter vanes is less than the span dimension of the stator airfoils (Figs. 4-6); 
wherein the splitter vanes (37) are positioned such that their trailing edges are at approximately the same axial position as the trailing edges of the stator airfoils, relative to the inner and outer flowpath surfaces (Fig. 6).  
However it does not teach that 
the root of each of the splitter vanes located at a greater radial depth than the root of each of the stator airfoils; and 
wherein a chord dimension of the splitter vanes at the roots thereof is 50%or less of the chord dimension of the stator airfoils at the roots thereof.
Guendogdu teaches a blade cascade comprising a plurality of stator airfoils (2 and 4 in Fig. 1; and col. 1 ln. 23 “vanes”) and splitter vanes (22, “ribs”) therebetween (2 and 4), wherein the root of each of the splitter vanes are located at a greater radial depth than the root of each of the stator airfoils (Fig. 2) in order to reduce secondary flow vortices and decrease deviations of an exit flow angle (col. 1 ln. 56-60).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inner flowpath surface as taught by Pon, by utilizing a depression between the stator airfoils such that the root of each splitter vane is located at a greater radial depth than the roots of each stator airfoil as taught by 
Derclaye teaches a compressor having stator vanes (40) and splitter vanes (34) wherein the chord dimension of the splitter vanes at the roots thereof is 50% or less than the chord dimension of the stator vanes at the roots thereof (Fig. 5) without an articulated motive for doing so.  Sheets teaches a turbine (as opposed to a compressor) having stator vanes (84, Fig. 11) and splitter vanes (86) wherein the chord dimension of the splitter vanes at the roots thereof is approximately half the chord dimension of the stator vanes (col. 31 ln. 32-45) in order to produce “good guidance” of the flow (col. 31 ln. 46-48).  Given that the motivation of Sheets is only directed to an air stream and those conditions are present in both a compressor and a turbine, it would have been obvious to one of ordinary skill in the art, before the filing of the claimed invention to modify the chord dimension of the splitter vane as taught by Pon by utilizing a chord dimension that is 50% or less than the chord dimension of the stator vane as taught by Derclaye and supported by Sheets, in order to improve the flow guidance between the stator vanes.  
  Regarding claim 2, the combination of Pon, Derclaye and Sheet teach the limitations of claim 1 above and further teaches that each of the stator airfoils (Pon, 33) contacts both the inner and outer flowpath surfaces (Pon, Fig. 4), and the splitter vanes extend from both the inner and outer flowpath surfaces (Pon, Figs. 4-5).  
Regarding claim 7, the combination of Pon, Derclaye and Sheet teach the limitations of claim 1 above and further teaches that the span dimension of the splitter vanes is 50% or less of the span dimension of the stator airfoils (Pon, Fig. 5).  
Regarding claim 8, the combination of Pon, Derclaye and Sheet teach the limitations of claim 1 above and further teaches that the span dimension of the splitter vanes is 30% or less of the span dimension of the stator airfoils (Pon, Fig. 5, col. 3 ln. 6-12).  
Regarding claim 11, Pon teaches a compressor apparatus comprising: 
a rotor comprising: 
a disk (Fig. 3, receiving blade roots) mounted for rotation about a centerline axis, an outer periphery of the disk defining a rotor flowpath surface (Fig. 3); 
an array of airfoil-shaped axial-flow compressor blades (26) extending radially outward from the rotor flowpath surface, wherein the compressor blades each have a root, a tip, a leading edge, and a trailing edge (inherent), wherein the compressor blades have a chord dimension and are spaced apart by a circumferential spacing (Fig. 3), the ratio of the chord dimension to the circumferential spacing defining a blade solidity parameter (Fig. 3); 
an array of airfoil-shaped splitter blades (37a) alternating with the compressor blades, wherein the splitter blades each have a root, a tip, a leading edge, and a trailing edge (inherent); 
wherein each splitter blade (37a) is located approximately midway between two adjacent compressor blades (26, Figs. 4 and 6, see col. 1 ln. 13-14 wherein the invention is applicable to both stators and rotors); 
wherein … a span dimension of the splitter blades (best shown in Fig. 6, see col. 1 ln. 13-14 wherein the invention is applicable to both stators and rotors) is less than the span dimension of the compressor blades (Figs. 4-6); 
a stator (Figs. 4-6) comprising: 
an arcuate inner wall (34) defining an inner flowpath surface; 
an arcuate outer wall (35) defining an outer flowpath surface; 
an array of axial-flow stator airfoils (33) extending between the inner and outer flowpath surfaces, wherein the stator airfoils each have a root, a tip, a leading edge, and a trailing edge (Figs. 4-6), wherein the stator airfoils have a chord dimension and are spaced apart by a circumferential spacing, the ratio of the chord dimension to the circumferential spacing defining a stator airfoil solidity parameter (Figs. 4-6); and 
an array of airfoil-shaped splitter vanes (37) extending from at least one of the inner and outer flowpath surfaces, the splitter vanes alternating with the stator airfoils (Fig. 4 and 6), wherein the splitter vanes each have a root, a tip, a leading edge, and a trailing edge (Fig. 4-6); 
wherein at least one of a chord dimension of the splitter vanes at the roots thereof and a span dimension of the splitter vanes is less than the corresponding dimension of the stator airfoils (Figs. 4-6);
wherein each of the splitter vanes (37) is located approximately midway between two adjacent stator airfoils (Figs. 4 and 6), the inner flowpath surface between the two adjacent stator airfoils having a non-axisymmetric surface profile (Fig. 6).
However it does not teach that 
the root of each of the splitter vanes located at a greater radial depth than the root of each of the stator airfoils; and 
wherein a chord dimension of the splitter vanes at the roots thereof is 50%or less of the chord dimension of the stator airfoils at the roots thereof.
Guendogdu teaches a blade cascade comprising a plurality of stator airfoils (2 and 4 in Fig. 1; and col. 1 ln. 23 “vanes”) and splitter vanes (22, “ribs”) therebetween (2 and 4), wherein the root of each of the splitter vanes are located at a greater radial depth than the root of each of the stator airfoils (Fig. 2) in order to reduce secondary flow vortices and decrease deviations of an exit flow angle (col. 1 ln. 56-60).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inner flowpath surface as taught by Pon, by utilizing a depression between the stator airfoils such that the root of each splitter vane is located at a greater radial depth than the roots of each stator airfoil as taught by Guendogdu, in order to reduce secondary flow vortices and decrease deviations of an exit flow angle.
Derclaye teaches a compressor having stator vanes (40) and splitter vanes (34) wherein the chord dimension of the splitter vanes at the roots thereof is 50% or less 
Regarding claim 18, the combination of Pon, Derclaye and Sheet teach the limitations of claim 11 above and further teaches that the span dimension of the splitter blades is 50% or less of the span dimension of the compressor blades (Pon, Fig. 3).  
Regarding claim 19, the combination of Pon, Derclaye and Sheet teach the limitations of claim 11 above and further teaches that the span dimension of the splitter blades is 30% or less of the span dimension of the compressor blades (Pon, Fig. 3, col. 3 ln. 6-12).  

Claims 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pon US 3039736 in view of Guendogdu US 9745850 and Derclaye US 20140328675 and supported by Sheets US 5152661 and further in view of Crall US 6478545.
Regarding claims 4 and 13, the combination of Pon, Derclaye and Sheet teach the limitations of claims 1 and 11 respectively.  However it does not teach that at least one of the inner and outer flowpath surfaces is not a body of revolution, wherein “body of revolution” is interpreted to mean axisymmetric.  
Crall teaches a fluted contour (22) between each blade (18) which produces a non-axisymmetric surface and is thus not a body of revolution. Crall so teaches in order to provide substantial advantages in manufacture, repair, and aerodynamic performance (col. 3 In. 54-57). Thus it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention, to modify the surface between each blade and splitter blade as taught by Pon to be non-axisymmetric and thus not be a body of revolution as taught by Crall, in order to provide substantial advantages in manufacture, repair, and aerodynamic performance. 
Regarding claim 14, the combination of Pon, Derclaye and Sheet teach the limitations of claim 11 above.  However it does not teach that the rotor flowpath surface includes a concave scallop between adjacent compression blades.  
Crall teaches a fluted contour (22) or concave scallop between each blade (18) which produces a non-axisymmetric surface and is thus not a body of revolution. Crall so teaches in order to provide substantial advantages in manufacture, repair, and aerodynamic performance (col. 3 In. 54-57). Thus it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention, to modify the surface between each blade and splitter blade as taught by Pon to have a concave scallop as taught by Crall, in order to provide substantial advantages in manufacture, repair, and aerodynamic performance. 
Regarding claim 15, the combination of Pon and Crall teach the limitations of claim 14 above and further teach that the scallop has a minimum radial depth adjacent the roots of the compressor blades, and has a maximum radial depth at a position approximately midway between adjacent compressor blades (Crall, Figs. 1, 5-6 and 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745